DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 12/3/20, the following is a final office action. Claims 1-19, 29-30, 33-35 are cancelled. Claims 20 and 36 are amended.  Claims 20-28, 31, 32 and 36-38 are pending in this application and are rejected as follows.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 20-28, 31-32, 36-38 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present claims 20-38, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.

In addition, the claim recites a judicial exception. The claims as a whole recite a method of both Mathematical Concepts and Mental Processes. The claimed invention is a method that allows for accessing, updating and analyzing mathematical data in order to determine a fee, which is a method directed to mathematical relationships, and also concepts performed in the human mind including an 

Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally "apply" the concept of accessing, updating, and analyzing mathematical data and mental processes in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipment fee records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally "apply" the concept of accessing, updating, and analyzing mathematical data and mental processes in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-28, 31-32, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout (US 20140067104 Al), and further in view of Sundaresan et al (US 9230233 Bl), and further in view of Lehmann (US 9926131 Bl).

As per claim 20, Osterhout discloses:

a) determining the weight or the volume of the mailing, ([0011] Arrangement of the items into a model arrangement may be performed in a wide variety of different manners. For example, arrangement may be performed virtually, using one or more processors. For example, a virtual arrangement may be an electronic representation of the items according to the stored dimensional information. Dimensional information may be graphical, or may be purely internally used by the processor. The model arrangement may also be optimized. For example, the model arrangement may be optimized by evaluating the volume of the one or more items, the volume of the model arrangement, the survive area of customized packaging for the model arrangement, postage, shipping or handling costs, the largest minimum dimension of the items, or other factors; [0046] In some embodiments, the weight of the items may also be provided in attribute table 30. Weight information may be used, for example, to provide packaging customization engine 12 with information it may use to separate items. For example, as discussed in greater detail herein, weight information may be used to optimize handling or shipping costs. Shipping costs may increase dramatically as overall weight of a package increases, so to optimize handling or shipping costs, packaging customization engine 12 may determine that the ordered items should be separated into two or more distinct packages, and then calculate the dimensions for each separate package);

b) selecting a three-dimensional body corresponding to the weight or the volume of the mailing, ([0009] One embodiment includes creating customized, on-demand packaging. One or more items that are to be included in a box or other package are identified. For each of the one or more items, dimensional information is accessed from an informational store. The dimensional information may include, for example, the size of the items in two or three dimensions.);

f) when the three-dimensional body can enclose the mailing, determining the fee for sending the mailing in dependence on the weight or the volume and the selected three-dimensional body, ([0083] Specifically, method 68b begins (act 100) and the weight of all to-be-packaged items is calculated (act 102). For example, packaging customization engine 12 may send a query 15 to access product dimension attributes 16 in product information store 14, and receive a request that includes information about the unpackaged weight of such items. Costs associated with shipping an item may also be accessed and/or (e.g., by packaging customization engine 12 accessing a store of shipping terms and costs in product information store 14 or in or through other applications 24). The shipping, handling, and/or postage costs associated with the to-be-packaged items may depend, at least in part, on the combined weight of the to-be-packaged items. To determine whether the weight can be optimized for shipping costs, the total weight may be split between two or more packages (act 106). The total weight may be split in act 106 by, for example, using product weight information in the product sales information 18 and/or product dimension attributes 16 of information store 14, and separating specific items to produce desired weights. For example, packaging customization engine 12 may obtain information about the weights of the to-be-packaged items through query 15 and then split the weight evenly between two or more packages. Alternatively, packaging customization engine 12 may assign weights in other proportions (e.g., select a weight based on a maximum weight-to-cost ratio).

wherein the three-dimensional body is a virtual template, ([0016] In further embodiments, an on-demand box design and production system is configured for automatic creation of customized boxes for any collection of items. The system includes one or more processors and at least one computer-readable storage medium. The at least one computer-readable storage medium contains an information store of three-dimensional size information about different items. A packaging customization engine that is executable by the processor to receive a request for multiple items to be boxed together. Each of the items may be found in the information store, along with information about the three-dimensional size of each of the items. The information for each of the items can be aggregated and used in optimizing a model arrangement of the items. Optimizing the items can include using the three-dimensional size information to develop a virtual model that includes each of the items. The dimensions of the virtual model can then be calculated based on the three-dimensional size information of all the items. Using the dimensions of the virtual model, the dimensions may either be used to design a box template, or transmitted to a packaging production machine. In either case, the dimensions can be used to design a box template that houses the items when they are physically positioned in a manner that corresponds to the virtual model.).

Osterhout discloses three-dimensional body as a virtual template on the computer as shown in [0016] “a virtual model that includes each of the items. The dimensions of the virtual model can then be calculated based on the three-dimensional size information of all the items”

Osterhout does not discloses the following:

d) checking whether the three-dimensional body can enclose the mailing; e) when the three-dimensional body cannot enclose the mailing, selecting a larger three-dimensional body and repeating c) and d).

However, Sundaresan et al discloses the following in: (Description Paragraph - DETX (47): An automated container recommender may be configured to recommend a container, portal, or path for handling
the item package based on the currently stored volume and/or dimensions of each of the items included in the item package. In some embodiments, the automated container recommender may calculate the overall dimensions of the item package based on the item dimensions of each of the items as well as dimensions of any required non-item contents (if any). In such cases, the container recommender may be configured to recommend a smallest available container in which the grouped items will fit, a portal through which they may pass, or a dimensionally-constrained path on which they may be conveyed based on the calculated overall dimensions. In other embodiments, the container recommender may use a standard or custom bin-packing algorithm to determine, for each available container, whether or not the items will fit in the container. In some embodiments, the container recommender may begin its recommendation process by determining if the items will fit in the smallest available container, or through the smallest portal or path, and if not, repeating its determination for each other container, portal, or path in turn, from smallest to largest, until determining that the items will fit into one of the containers or through one of the portals or paths.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Sundaresan et al in the systems of Osterhout, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Osterhout does not specifically discloses the following limitations, however, Lehmann discloses: 
as a virtual template on the computer connected to the laser, (Lehmann, Description Paragraph - DETX (65): In this example, as containers arrive at the stack station 208, the stacking engine may identify to the stacking agent 224 the next container to be stacked. For example, a projection device 304 may be used to visually identify or highlight to the agent the next container to be stacked. The projection device may be any type of light emitting component, such as a standard projector, light emitting diode, laser, etc.)

a0) placing the mailing on a table… determining the weight of the mailing by a scale integrated into the table, however, Lehmann discloses in Description Paragraph - DETX (28): The term "transportation unit" may refer to any environment onto or into which items and/or containers may be stored or placed for conveying or transporting. For example, a transportation unit may be a pallet; Description Paragraph - DETX (73): In some implementations, one or more scales 332, 334, 335, 336, 337, 338, 340 may be included underneath the transportation units for use in verifying the identity of the stacked container and to confirm that the container has been placed on the transportation unit in the appropriate stack quadrant, and possibly with the correct position.

Here, Examiner interprets the pallet to be analogous to the table of the present invention since both a table and a pallet would serve the same purpose of being the support that the mailing is place on.

b) selecting on a computer connected to a laser,  However, Lehman discloses in (Description Paragraph - DETX (65): In this example, as containers arrive at the stack station 208, the stacking engine may identify to the stacking agent 224 the next container to be stacked. For example, a projection device 304 may be used to visually identify or highlight to the agent the next container to be stacked. The projection device may be any type of light emitting component, such as a standard projector, light emitting diode, laser, etc.);

Although Osterhout discloses optically showing edges as shown in [0092] packaging customization engine 12 may receive three-dimensional attribute information from product information store 14, and can then virtually or physically manipulate to-be-packaged items in three-dimensions. For example, packaging customization engine 12 may rotate items relative to each other, space items vertically or horizontally to each other, place items next to, within, or stacked on each other, or otherwise arranged to produce a three-dimensional arrangement. Additionally, as customized packaging may be created that is generally rectilinear in form, arrangement of the items may take into consideration other aspects such as, for example, placement of items next to corners and/or edges to strength and secure such edges or corners from damage, thereby acting to preserve the integrity of the customized packaging.

Osterhout still does not specifically disclose by way of the laser.

However, Lehmann discloses the following:

Description Paragraph - DETX (65): In this example, as containers arrive at the stack station 208, the stacking engine may identify to the stacking agent 224 the next container to be stacked. For example, a projection device 304 may be used to visually identify or highlight to the agent the next container to be stacked. The projection device may be any type of light emitting component, such as a standard projector, light emitting diode, laser, etc.; Description Paragraph - DETX (69): In one example, a projection device 306 may project an image of the container at the desired position on the transportation unit 208(1)... In some implementations, multiple identifiers of different shapes and/or sizes may be included on one or more sides of the containers and the projection device 306 may project the desired shape/size identifier 313 to aid the stacking agent in placing the container appropriately on the transportation unit. In another implementation, multiple projection devices may be used to project a virtual three-dimensional representation of the container at the desired position on the transportation unit; Description Paragraph - DETX (97): In one embodiment, the volume of an item package 709 may be defined to be equal to the volume of a three-dimensional bounding box having length, width, and height equal to the length, width, and height of the items contained in the item package when arranged for packing, and the volume of a container may be defined to be the maximum volume of the interior of the container; 

In Lehmann, Examiner interprets that since the transportation unit is where the containers need to be placed in order to transport and deliver packages, and need to be the correct size, so when containers are stacked, they won't fall off, then it is therefore suggested that the "transportation unit" of Lehmann represents the "mailing" of the present invention, since the "mailing" of the present invention is what is used to send the physical objects to be delivered, and also need to be a certain size for deliver to happen. It is therefore obvious to incorporate the projection of a project a virtual three-dimensional representation of the container at the desired position on the transportation unit to suggest "projecting the three-dimensional body onto the mailing" of the present invention.

As per claim 21, Osterhout discloses:

wherein determining the weight or the volume of the mailing comprises determining the weight and the volume of the mailing, wherein the three-dimensional body is selected corresponding to the weight and the volume of the mailing, ([0011] Arrangement of the items into a model arrangement may be performed in a wide variety of different manners. For example, arrangement may be performed virtually, using one or more processors. For example, a virtual arrangement may be an electronic representation of the items according to the stored dimensional information. Dimensional information may be graphical, or may be purely internally used by the processor. The model arrangement may also be optimized. For example, the model arrangement may be optimized by evaluating the volume of the one or more items, the volume of the model arrangement, the survive area of customized packaging for the model arrangement, postage, shipping or handling costs, the largest minimum dimension of the items, or other factors, ([0046] In some embodiments, the weight of the items may also be provided in attribute table 30. Weight information may be used, for example, to provide packaging customization engine 12 with information it may use to separate items. For example, as discussed in greater detail herein, weight information may be used to optimize handling or shipping costs. Shipping costs may increase dramatically as overall weight of a package increases, so to optimize handling or shipping costs, packaging customization engine 12 may determine that the ordered items should be separated into two or more distinct packages, and then calculate the dimensions for each separate package.)

wherein the fee for sending the mailing is determined in dependence on the weight and the volume, ([0083] Specifically, method 68b begins (act 100) and the weight of all to-be-packaged items is calculated (act 102). For example, packaging customization engine 12 may send a query 15 to access product dimension attributes 16 in product information store 14, and receive a request that includes information about the unpackaged weight of such items. Costs associated with shipping an item may also be accessed and/or (e.g., by packaging customization engine 12 accessing a store of shipping terms and costs in product information store 14 or in or through other applications 24). The shipping, handling, and/or postage costs associated with the to-be-packaged items may depend, at least in part, on the combined weight of the to-be-packaged items. To determine whether the weight can be optimized for shipping costs, the total weight may be split between two or more packages (act 106). The total weight may be split in act 106 by, for example, using product weight information in the product sales information 18 and/or product dimension attributes 16 of information store 14, and separating specific items to produce desired weights. For example, packaging customization engine 12 may obtain information about the weights of the to-be-packaged items through query 15 and then split the weight evenly between two or more packages. Alternatively, packaging customization engine 12 may assign weights in other proportions (e.g., select a weight based on a maximum weight-to-cost ratio).

As per claim 22, Osterhout discloses:

wherein projecting the three-dimensional body comprises optically showing edges of the three-dimensional body or comprises optically showing a hologram of the three-dimensional body, ([0092] In some cases, the actual arrangement of items may occur by matching the particular dimensions of multiple items (e.g., width with width, length with length, etc.) in a generally two-dimensional fashion, such that items are generally arranged side-to-side or end-to-end. The methods described herein are not, however so limited. For example, packaging customization engine 12 may receive three-dimensional attribute information from product information store 14, and can then virtually or physically manipulate to-be-packaged items in three-dimensions. For example, packaging customization engine 12 may rotate items relative to each other, space items vertically or horizontally to each other, place items next to, within, or stacked on each other, or otherwise arranged to produce a three-dimensional arrangement. Additionally, as customized packaging may be created that is generally rectilinear in form, arrangement of the items may take into consideration other aspects such as, for example, placement of items next to corners and/or edges to strength and secure such edges or corners from damage, thereby acting to preserve the integrity of the customized packaging.)

As per claim 23, Osterhout does not disclose the following:

wherein projecting the three-dimensional body is performed by way of a laser.

However, Sundaresan et al discloses:

Description Paragraph - DETX (179): Input/output devices 1750 may, in some embodiments, include one or more display terminals, keyboards, keypads, touchpads, scanning devices, voice or optical recognition devices.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Sundaresan et al in the systems of Osterhout, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 24, Osterhout discloses:

wherein determining the weight or the volume of the mailing comprises determining the weight, and determining the weight comprises weighing the mailing, ([0046] In some embodiments, the weight of the items may also be provided in attribute table 30. Weight information may be used, for example, to provide packaging customization engine 12 with information it may use to separate items. For example, as discussed in greater detail herein, weight information may be used to optimize handling or shipping costs. Shipping costs may increase dramatically as overall weight of a package increases, so to optimize handling or shipping costs, packaging customization engine 12 may determine that the ordered items should be separated into two or more distinct packages, and then calculate the dimensions for each separate package).

As per claim 25, Osterhout discloses:

wherein the mailing comprises a rectangular mailing comprising a reference corner and a diagonal corner that is situated diagonally opposite the reference corner, the method comprising: arranging the reference corner of the mailing at a reference point, scanning the mailing at the diagonal corner using a camera or a hand-held scanner, determining the dimensions of the mailing by triangulating the scanned mailing or by way of contrast analysis of the scanned mailing, selecting the three-dimensional body corresponding to the weight or the volume and the dimensions of the mailing, ([0061] After a suitable arrangement of items has been produced in act 68, method 50 may proceed to determining the dimensions of the customized packaging (act 70). According to one example, packaging customization engine 12 uses the dimensional attributes obtained in act 66 and the model arrangement produced in act 68 to calculate the overall dimensions of the model arrangement, and thus also determines the dimensions needed for the customized packaging needed to contain the to-be-packaged items. The desired customized packaging can optionally have a generally rectangular configuration, and the arrangement of items in act 68 may accordingly optionally be optimized for such a rectangular configuration. Accordingly, determining the dimensions of customized packaging (act 70) may include packaging customization engine 12 calculating, measuring, computing, or otherwise identifying a length, width, and height of the interior of a customized package suitable to contain the arrangement of to-be-packaged items; [0092] In some cases, the actual arrangement of items may occur by matching the particular dimensions of multiple items (e.g., width with width, length with length, etc.) in a generally two-dimensional fashion, such that items are generally arranged side-to-side or end-to-end. The methods described herein are not, however so limited. For example, packaging customization engine 12 may receive three-dimensional attribute information from product information store 14, and can then virtually or physically manipulate to-be-packaged items in three-dimensions. For example, packaging customization engine 12 may rotate items relative to each other, space items vertically or horizontally to each other, place items next to, within, or stacked on each other, or otherwise arranged to produce a three-dimensional arrangement. Additionally, as customized packaging may be created that is generally rectilinear in form, arrangement of the items may take into consideration other aspects such as, for example, placement of items next to corners and/or edges to strength and secure such edges or corners from damage, thereby acting to preserve the integrity of the customized packaging);

As per claim 26, Osterhout does not disclose the following:

However, Sundaresan et al discloses:

further comprising: reading a 2D barcode of the mailing, (Description Paragraph - DETX (90):

In some embodiments, information about the actual containers used in handling one or more items during the operations described above may be automatically captured as a by-product of normal operation. For example, a packaging information system may receive or capture an identifier of such a container when an agent places an item in the container, according to various embodiments. Similarly, the packaging information system may automatically receive or capture an identifier of an item when it is placed in a container, passed through a portal, or put on a dimensionally-constrained path, in some embodiments. For example, a bar code or Radio Frequency Identification tag (RFID tag) of a container and/or an item may be automatically scanned and the data from the scanner may be automatically stored in one or more tables, databases, or other data structures accessible by the packaging information system (and/or various components thereof) when the item is placed in the container.);

 and

determining the fee for sending the mailing in dependence on the determined weight or the volume, the selected three-dimensional body and the 2D barcode, (Description Paragraph - DETX (100):

In this example, each entry includes a list of the container contents (e.g., the contents of an item package) along with the number of copies of each item included in the item package, and the identifiers of both the recommended container and the actual container used to handle the item package. For example, in Table 3, column 3 is used to store the name of the container recommended to handle each item package, and column 4 is used to store the name of the actual container used to handle each item package. In other embodiments, the recommended and/or actual container dimensions may be included in the package parameters data store whether or not they are stored in another data store, such as the one illustrated by Table 2. In this example, columns 5-6 may be used to store customer feedback for an item package shipment (e.g., customer ratings for damage and container size, respectively), and column 7 may be used to store concession costs incurred for the item package shipment. In the example illustrated in Table 3, item package 872093, which included a plate for which special damage protection was designated, was shipped in a mailing envelope, rather than in the recommended box. This resulted in a "poor" rating for damage, a "fair" rating for the size of the mailer, and a concession cost of $21.75 (e.g., to replace the plate or otherwise compensate the customer for the poor condition of the plate when it was received)..

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Sundaresan et al in the systems of Osterhout, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 27, Osterhout discloses:

selecting the three-dimensional body corresponding to a weight class based on the weight of the mailing or a volume class based on the volume of the mailing, ([0009] One embodiment includes creating customized, on-demand packaging. One or more items that are to be included in a box or other package are identified. For each of the one or more items, dimensional information is accessed from an informational store. The dimensional information may include, for example, the size of the items in two or three dimensions.);

when the three-dimensional body can enclose the mailing, determining the fee for sending the mailing in dependence on the determined weight class or the next greater volume class and the selected three-dimensional body, ([0083] Specifically, method 68b begins (act 100) and the weight of all to-be-packaged items is calculated (act 102). For example, packaging customization engine 12 may send a query 15 to access product dimension attributes 16 in product information store 14, and receive a request that includes information about the unpackaged weight of such items. Costs associated with shipping an item may also be accessed and/or (e.g., by packaging customization engine 12 accessing a store of shipping terms and costs in product information store 14 or in or through other applications 24). The shipping, handling, and/or postage costs associated with the to-be-packaged items may depend, at least in part, on the combined weight of the to-be-packaged items. To determine whether the weight can be optimized for shipping costs, the total weight may be split between two or more packages (act 106). The total weight may be split in act 106 by, for example, using product weight information in the product sales information 18 and/or product dimension attributes 16 of information store 14, and separating specific items to produce desired weights. For example, packaging customization engine 12 may obtain information about the weights of the to-be-packaged items through query 15 and then split the weight evenly between two or more packages. Alternatively, packaging customization engine 12 may assign weights in other proportions (e.g., select a weight based on a maximum weight-to-cost ratio).

Osterhout does not disclose the following:

However, Sundaresan et al discloses:

when the three-dimensional body cannot enclose the mailing, selecting the three-dimensional body of the next greater weight class or the next greater volume class and repeating c) and d),

(Description Paragraph - DETX (47): An automated container recommender may be configured to recommend a container, portal, or path for handling the item package based on the currently stored volume and/or dimensions of each of the items included in the item package. In some embodiments, the automated container recommender may calculate the overall dimensions of the item package based on the item dimensions of each of the items as well as dimensions of any required non-item contents (if any). In such cases, the container recommender may be configured to recommend a smallest available container in which the grouped items will fit, a portal through which they may pass, or a dimensionally-constrained path on which they may be conveyed based on the calculated overall dimensions. In other embodiments, the container recommender may use a standard or custom bin-packing algorithm to determine, for each available container, whether or not the items will fit in the container. In some embodiments, the container recommender may begin its recommendation process by determining if the items will fit in the smallest available container, or through the smallest portal or path, and if not, repeating its determination for each other container, portal, or path in turn, from smallest to largest, until determining that the items will fit into one of the containers or through one of the portals or paths.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Sundaresan et al in the systems of Osterhout, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 28, Osterhout discloses:

further comprising: determining a three-dimensional model of the mailing, ([0011] Arrangement of the items into a model arrangement may be performed in a wide variety of different manners. For example, arrangement may be performed virtually, using one or more processors. For example, a virtual arrangement may be an electronic representation of the items according to the stored dimensional information. Dimensional information may be graphical, or may be purely internally used by the processor. The model arrangement may also be optimized. For example, the model arrangement may be optimized by evaluating the volume of the one or more items, the volume of the model arrangement, the survive area of customized packaging for the model arrangement, postage, shipping or handling costs, the largest minimum dimension of the items, or other factors; [0046] In some embodiments, the weight of the items may also be provided in attribute table 30. Weight information may be used, for example, to provide packaging customization engine 12 with information it may use to separate items. For example, as discussed in greater detail herein, weight information may be used to optimize handling or shipping costs. Shipping costs may increase dramatically as overall weight of a package increases, so to optimize handling or shipping costs, packaging customization engine 12 may determine that the ordered items should be separated into two or more distinct packages, and then calculate the dimensions for each separate package);

selecting the three-dimensional body corresponding to the weight or the volume and the three-dimensional model of the mailing by way of a computer, ([0009] One embodiment includes creating customized, on-demand packaging. One or more items that are to be included in a box or other package are identified. For each of the one or more items, dimensional information is accessed from an informational store. The dimensional information may include, for example, the size of the items in two or three dimensions.);

As per claim 31, Osterhout discloses:

wherein the three-dimensional body is in the form of a cuboid, a cylinder, a sphere, a cube, a pyramid or a prism, or comprises a virtual template, ([0009] One embodiment includes creating customized, on-demand packaging. One or more items that are to be included in a box or other package are identified.

For each of the one or more items, dimensional information is accessed from an informational store.

The dimensional information may include, for example, the size of the items in two or three dimensions. The items are arranged into a model arrangement based on the accessed dimensional information for the one or more items. The dimensions of the model arrangement are calculated. From the dimensions of the model arrangement, a customized package template for the one or more items can be produced. The customized package template can be used to produce customized packaging (e.g., a customized box) to enclose the items when the items are arranged and positioned consistent with the model arrangement.)

As per claim 32, this claim recites features similar to those disclosed in claim 27, and therefore is rejected for similar reasons.

As per claim 36, this claim recites features similar to those disclosed in claim 1, and therefore is rejected for similar reasons.

As per claim 37, this claim recites features similar to those disclosed in claim 25, and therefore is rejected for similar reasons.

As per claim 38, this claim recites features similar to those disclosed in claim 2, and therefore is rejected for similar reasons.

Prior art Considered
The following prior art has been considered by the Examiner as being related to the present invention, however, has not been used in this rejection:

HOLMES et al (EP 2286932 A2)

Response to Arguments
Applicant's arguments filed 12/3/20 have been fully considered but they are not persuasive.
	Applicant argues that the claims recite “projecting the three-dimensional body onto the mailing on the table by optically showing edges or a hologram of the three-dimensional body by way of the laser” and submits that this limitation is not directed to a mathematical concept, a method of organizing human behavior or any other abstract idea. However, examiner respectfully disagrees.  The limitations of the claims disclose both Mathematical Concepts and Mental Processes since the claimed invention is a method that allows for accessing, updating and analyzing mathematical data in order to determine a fee, and also is a method that uses concepts performed in the human mind including an observation, evaluation and judgement. The mere nominal recitation of a generic computer/computer network and generic computer elements like a table, a scale, a camera, a scanner, and a laser does not take the claim out of the methods of Mathematical Concepts or Mental Processes grouping. 
With regard to 101 rejection, the Applicant argues that the recited portions of the claims include an improvement of projecting a virtual template of a three-dimensional body.  However, Examiner respectfully disagrees.  However, the claims at issue here do not require an arguably inventive device or technique, unlike the claims at issue in DDR Holdings.  The use of generic computer elements like a table, a scale, a camera, a scanner, and a laser do not alone transform an otherwise abstract idea into patent-eligible subject matter.  (See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)).  Furthermore, to  the  extent  that FairWarning suggests that its claimed invention recites a technological advance relating to accessing and combining disparate information sources, its claims do not recite any such improvement. Rather, the claimed invention is directed to the broad concept of monitoring shipping record data. The claims here do not propose a solution or overcome a problem “specifically arising in the realm of computer [technology].” DDR Holdings, 773 F.3d at 1257. At most, the claims require that these processes be executed on a generic computer. 
Applicant’s arguments with respect to claim(s) 20-28, 31, 32 and 36-38  have been considered but are moot in view of a new ground of rejection.



Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair~ dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 -217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 -786-9199 (I IM USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

February 23, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628